department of the treasury internal_revenue_service washington d c y tax_exempt_and_government_entities_division uniform issue list krakauer erererere ree eititn hrekkeekkrerekreererererrekeiea kaka ikaekrerekrererereekrek erik nov set eppa t legend taxpayer daughter amount d amount e financial_institution m college n ira x rrr rerrereereererkeare rerrrurrrereereereeerereeerer kerrier reerererrererereeee kaki arereraeiaeraereneereeer kiara hrkkekekkreererereeerekak mhra rake rear eareerrekreere rake ueeerereter hariri aia iri iat ereaaer eer eererere ee khaki nrererereee matric e eri ree raai ire iiia taira ati ariat hakkar eereerrer ere erate hhh hh irene iik ik eer eae rarer erie eerie harker eiererereekrer ere irerere dear kkkrkkerkrkrak kk this is in response to your letter dated as supplemented by additional correspondence dated in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted by you under penalty of perjury in support of the ruling requested on three the taxpayer took a distribution of amount d from ira x an individual_retirement_account maintained with financial_institution m the date on which the withdrawal took place was the last available date for prospective students to pay their tuition at college n in order to enroll for the fall semester the money distributed from ira x was used by the taxpayer to pay his daughter's tuition at college n the taxpayer represents that with three children currently attending college his only savings were in his iras including ira x prior to the taxpayer's withdrawal of funds from ira x his daughter had been trying for weeks to get financial aid documents processed through college n’s student aid office for the fall semester she was required to complete the free application_for federal student aid fafsa form which was submitted to the u s department of education for a determination of eligibility and type of aid available for her at the time he made the withdrawal the taxpayer inquired at financial_institution m about using the funds in ira x for his daughter's tuition he was informed by financial_institution m that he would not be charged the tax penalty for early withdrawal taxpayer also was told that if the funds were replaced in ira x within days of their august withdrawal date the distribution would not be reported as income taxpayer anticipated using the student_loan money to repay the amount he withdrew from ira x also at the time taxpayer withdrew amount d from ira x he was advised by one of college n’s financial aid officers that since he and his daughter had provided all the information necessary to process the daughter's financial aid request a final_decision regarding the financial aid application would be made in about six weeks within the days allotted for returning the distribution to ira x however the federal agency's processing of the fafsa form took longer than anticipated and the taxpayer's daughter did not receive the first installment of her student loans amount e until teonneeineseee of about two and one-half weeks after the expiration of the 60-day period for returning to ira x the money the taxpayer had withdrawn from it the second and final installment of the student_loan money equivalent in amount to the first installment was not made until however taxpayer has been ready since srr to radeposit the money withdrawn from ira x the taxpayer represents that no other distribution or rollover involving the assets of ira x had taken place during the one-year period prior to the receipt of the distribution that is the subject of this waiver request based on the facts and representations recited above you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code code sec_72 provides that if any taxpayer receives any amount from a qualified_retirement_plan including for this purpose an ira distribution the taxpayer's tax for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income subject_to certain exceptions sec_72 provides that distributions from individual retirement plans for higher education expenses will not be subject_to tax under sec_72 to the extent such distributions do not exceed the qualified_higher_education_expenses as defined in sec_72 of the taxpayer for the taxable_year sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to code sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case it appears from the facts that you used the funds from your ira distribution to pay your daughter's college tuition in a transaction that amounts to a short-term interest free loan the committee report describing legislative intent indicates that the congress enacted the rollover provisions to allow portability between eligible retirement plans including iras using a distribution as a short-term loan to cover personal expenses is not consistent with the intent of congress to allow portability between eligible plans the information presented does not demonstrate circumstances that would justify a waiver of the 60-day rollover period pursuant to sec_408 of the code under these circumstances the failure to waive the 60-day requirement would not be against equity or good conscience therefore pursuant to sec_408 of the code the service declines to waive the 60-day rollover requirement with respect to the distribution of amount d thus amount d will not be considered a valid rollover because the 60-day requirement under sec_408 of the code with respect to such contribution will not be satisfied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact eseeekee by telephone at pondence to se t ep ra t1 or by fax please address all corres- sincerely coker b watkins carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
